DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses, “a set of sensors, including a first sensor, configured to output a set of output signals, including a first signal, related to the user; and/or a set of actuators, including a first actuator, arranged to adjust respective lengths of the set of straps; wherein the controller is configured to: transmit the set of output signals to the VR headset; and/or receive a set of input signals, including a first input signal, from the VR headset; and control the first actuator to adjust a length of the first strap, responsive to the first input signal”, which is indefinite because of the “and/or” statements.  It is unclear which combination of elements are included.  For example, if a set of actuators are not included, the controller cannot control the first actuator to adjust a length of the first strap, responsive to the first input signal.  Claims 2-19 are dependent on claim 1.
Claim 15 discloses, “a virtual reality, VR, headset configured to transmit a set of input signals, including a first input signal, to an apparatus according to claim 1”, which is indefinite because it is not clear if claim 15 is an independent claim or is dependent on claim 1.
Claim 16 discloses, “a kit comprising an apparatus according to claim 1”, which is indefinite because it is not clear if claim 16 is an independent claim or is dependent on claim 1.  Claim 17 is dependent on claim 16.
Claim 18 discloses, “a method of virtual reality, VR, of an apparatus according to claim 1”, which is indefinite because the claim discloses a method and an apparatus.  It is also unclear if claim 18 is an independent claim or is dependent on claim 1.
Claim 19 discloses, “a non-transient computer-readable storage medium comprising instructions which, when executed by a computer comprising a processor and a memory, cause the computer to perform a method according to claim 18”, which is indefinite because the claim discloses a method and an apparatus based on its dependency on claim 18 and also discloses a non-transient computer-readable storage medium.  It is also unclear if claim 19 is an independent claim or is dependent on claim 18.
Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0171199 A1 to Gosselin in view of U.S. Patent No. 10,445,943 B1 to Kenney et al.
As to claim 1, Gosselin discloses an apparatus comprising:
a harness for suspending, at least in part, a user, wherein the harness comprises a set of straps, including a first strap, attachable the user (Fig. 1, paragraph 0043, where harness (5) is for suspending user person A);
a controller communicatively coupleable to a virtual reality, VR, headset of the user (Fig. 1 and 2, paragraph 0063, where head-mounted display (8)/virtual environment video output (40) is controlled by controller (30));
a set of sensors, including a first sensor, configured to output a set of output signals, including a first signal, related to the user (Fig. 1 and 2, paragraphs 0053-0055, where interfaces (13-15) have sensors); and/or
a set of actuators, including a first actuator, arranged to adjust respective lengths of the set of straps (Fig. 1 and 2, paragraphs 0058-0059, where actuators (2, 16) adjust the lengths of cables (6));
wherein the controller is configured to:
transmit the set of output signals to the VR headset (Fig. 1 and 2, paragraph 0051, where virtual environment system (31) outputs signals to head-mounted display (8)/virtual environment video output (40)); and/or
receive a set of input signals, including a first input signal, from the VR headset (Fig. 1 and 2, paragraph 0063, where controller (30) receives user travel information from head-mounted display (8)/virtual environment video output (40)); and
control the first actuator to adjust a length of the first strap, responsive to the first input signal (Fig. 1 and 2, paragraphs 0052-0061, where actuator/cable assemblies (16) adjust the length of the cables based on the signals from cable tension controller (32) of controller (30)).
Gosselin is deficient in disclosing the harness comprising a set of straps, including a first strap, attachable to respective limbs of the user.
However, Kenney discloses the harness comprising a set of straps, including a first strap, attachable to respective limbs of the user (Fig. 1, column 3, lines 21-40, where harness (130) includes straps attached to the user’s (120) legs).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified the apparatus for suspending a user as taught by Gosselin by including straps attachable to limbs of the user as taught by Kenney.  The suggestion/motivation would have been in order for the user to secure him or herself to a bungee over a trampoline to prevent a fall injury (Kenney, columns 2-3, lines 59-20).
As to claim 2, Gosselin discloses the apparatus;
wherein the set of straps includes a second strap and wherein the first strap and the second strap are attachable to respective upper or lower limbs of the user (Fig. 1, paragraphs 0045-0046, where footplates (3) are strapped to the user’s feet and handles (4) are strapped to the user’s hands);
wherein the set of actuators includes a second actuator and wherein the first actuator and the second actuator are arranged to adjust respective lengths of the first strap and the second strap (Fig. 1 and 2, paragraphs 0052-0055, where actuators (2, 16) adjust the lengths of cables (6) for the foot and hand interfaces (13, 14)); and
wherein the controller is configured to:
receive the set of input signals, including the first input signal and a second input signal, from the VR headset (Fig. 1 and 2, paragraph 0063, where controller (30) receives user travel information from head-mounted display (8)/virtual environment video output (40)); and
control the second actuator to adjust a length of the second strap, responsive to the second input signal (Fig. 2, paragraphs 0055-0063, where the cable tension controller (32) controls the actuator/cable assemblies (16), which control the lengths of cables (6)).
As to claim 3, Gosselin discloses the apparatus, wherein the first actuator is actuated by the first input signal from the VR when the user approaches a step up and/or a step down in the VR (Fig. 2, paragraphs 0056-0058, where assemblies (16) adjust the cables (6) of foot interface (13) when the user steps).
As to claims 4 and 5, Gosselin discloses the apparatus, wherein the set of straps is attachable proximal distal ends of the respective limbs of the user (Fig. 1, paragraphs 0045-0046, where footplates (3) are strapped to the user’s feet and handles (4) are strapped to the user’s hands).
As to claim 6, Gosselin discloses the apparatus, wherein the first actuator comprises an electrical, a mechanical, a hydraulic and/or a pneumatic actuator (Fig. 1 and 2, paragraphs 0064-0065, where actuators (2, 16) are mechanical).
As to claim 7, Gosselin discloses the apparatus, wherein the first actuator comprises a driven spool or cam (Fig. 1, paragraph 0044, where actuators (2) are spools are shown in the figure).
As to claim 8, Gosselin discloses the apparatus, wherein the first sensor comprises and/or is a force sensor, adapted to sense a force applied, at least in part, by the user on the first strap (Fig. 1 and 2, paragraphs 0047-0053, where force sensors are integrated into interfaces (13-15)).
As to claim 9, Gosselin discloses the apparatus, wherein the controller is configured to calculate a distance moved by a stride and/or jump height of the user using the sensed force (Fig. 1 and 2, paragraphs 0061-0064, where cable interface calculator (33) calculates movement of the user).
As to claim 10, Gosselin discloses the apparatus, wherein the set of sensors includes a second sensor, wherein the second sensor comprises and/or is a position sensor, an orientation sensor and/or a movement sensor, adapted to sense a position, an orientation and/or a movement of a first limb of the user (Fig. 1 and 2, paragraphs 0053-0057, where position and orientation is determined based on the sensors on interfaces (13-15)).
As to claim 11, Gosselin discloses the apparatus, wherein the controller is configured to transmit the set of output signals to the VR headset responsive to controlling the first actuator to adjust the length of the first strap (Fig. 1 and 2, paragraphs 0050-0063, where virtual environment system (31) transmits output signals to head-mounted display (8)/virtual environment video output (40) responsive to actuator/cable assemblies (2, 16) being adjusted).
As to claim 12, Gosselin discloses the apparatus, comprising a frame for suspending the harness therefrom (Fig. 1, paragraph 0043, frame (1), hardness (5)).
As to claim 13, Gosselin discloses the apparatus, wherein the frame comprises a pivot for rotation of the suspended harness about 1, 2 or 3 mutually orthogonal axes (Fig. 1 and 2, paragraphs 0048-0049, where the user wearing the harness (5) moves about the X, Y and Z axes).
As to claim 14, Gosselin discloses the apparatus, wherein the first sensor comprises and/or is an orientation sensor, adapted to sense an orientation of the user upon rotation about the 1, 2 or 3 mutually orthogonal axes (Fig. 1 and 2, paragraphs 0048-0057, where position and orientation is determined based on the sensors on interfaces (13-15)).
As to claim 15, Gosselin discloses a virtual reality, VR, headset configured to transmit a set of input signals, including a first input signal, to an apparatus according to claim 1 (Fig. 1 and 2, paragraph 0063, where controller (30) receives user travel information from head-mounted display (8)/virtual environment video output (40)).
As to claim 16, Gosselin discloses a kit comprising an apparatus and a VR headset configured to transmit a set of input signals, including a first input signal, to the apparatus (Fig. 1 and 2, paragraph 0063, where controller (30) receives user travel information from head-mounted display (8)/virtual environment video output (40)).
As to claim 17, Gosselin discloses the kit, wherein the VR headset is configured to transmit the set of input signals, including the first input signal, to the controller, responsive to receiving the set of output signals therefrom (Fig. 1 and 2, paragraph 0063, where controller (30) and head-mounted display (8)/virtual environment video output (40) communicate with each other).
As to claim 18, Gosselin discloses a method of virtual reality, VR, of an apparatus, the method comprising:
outputting, by the set of sensors including the first sensor, the set of output signals, including the first signal (Fig. 1 and 2, paragraphs 0053-0055, where interfaces (13-15) have sensors); and
transmitting, by the controller, the set of output signals to the VR headset (Fig. 1 and 2, paragraph 0051, where virtual environment system (31) outputs signals to head-mounted display (8)/virtual environment video output (40)); and/or
receiving, by the controller, the set of input signals, including the first input signal, from the VR headset (Fig. 1 and 2, paragraph 0063, where controller (30) receives user travel information from head-mounted display (8)/virtual environment video output (40)); and
controlling, by the controller, the first actuator to adjust the length of the first strap, responsive to the first input signal (Fig. 1 and 2, paragraphs 0052-0061, where actuator/cable assemblies (16) adjust the length of the cables based on the signals from cable tension controller (32) of controller (30)).
As to claim 19, Gosselin is deficient in disclosing a non-transient computer-readable storage medium comprising instructions which, when executed by a computer comprising a processor and a memory, cause the computer to perform a method according to claim 18.
However, Kenney discloses a non-transient computer-readable storage medium comprising instructions which, when executed by a computer comprising a processor and a memory, cause the computer to perform a method according to claim 18 (Fig. 2, columns 3-4, lines 65-24 and columns 4-5, lines 64-52, where computing system (230) includes a non-transient computer-readable storage medium, processor and memory).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified the apparatus as taught by Gosselin by including a processor and memory as taught by Kenney.  The suggestion/motivation would have been in order for the processor to process the virtual reality data from the memory (Kenney, columns 2-3, lines 59-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627